OSCN Found Document:FREDERICK v. STATE

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        



OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only








FREDERICK v. STATE2017 OK CR 18Case Number: D-2015-15Decided: 06/23/2017DARRELL WAYNE FREDERICK, Appellant, v. THE STATE OF OKLAHOMA, Appellee.
Cite as: 2017 OK CR 18, __  __


 



CORRECTION ORDER

¶1 It has come to the Court's attention that Judge Smith's vote in the above styled and numbered cause, Frederick v. State, 2017 OK CR 12, ___ P.3d ___, was incorrectly recorded. The record of her vote should read as follows:


SMITH, J.: Concur in Result
 


¶2 IT IS SO ORDERED.
¶3 WITNESS OUR HANDS AND THE SEAL OF THIS COURT this 23rd day of June, 2017.

/S/GARY L. LUMPKIN, Presiding Judge
/S/DAVID B. LEWIS, Vice Presiding Judge
ARLENE JOHNSON, Judge
NOT PARTICIPATING
/S/ROBERT L. HUDSON, Judge

ATTEST:
/s/Michael S. Richie
Clerk

 


Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


None Found.